*311Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stephen W. Hudson appeals the district court’s order granting Bank of America, N.A.’s Fed.R.Civ.P. 12(b)(6) motion to dismiss his action, brought pursuant to the Truth in Lending Act, 15 U.S.C.A. §§ 1601-1667f (West 2009 & Supp.2010). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. See Hudson v. Bank of America, N.A., No. 3:09-cv-462, 2010 WL 2365588 (E.D. Va. June 11, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.